Citation Nr: 1600527	
Decision Date: 01/07/16    Archive Date: 01/21/16

DOCKET NO.  14-02 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a bilateral shoulder disability, to include bilateral shoulder strain. 

2.  Entitlement to service connection for a bilateral upper extremity disability characterized by numbness and tingling, to include carpal tunnel syndrome.  

3.  Entitlement to service connection for a left lower extremity disability (excluding a previously service-connected left knee disability (left knee residuals of partial ACL tear with arthropathy) and a left foot condition (bilateral planter fasciitis)), to include left leg peroneus brevis strain or iliotibial band syndrome.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

Veteran, Spouse


ATTORNEY FOR THE BOARD

S. Hoopengardner, Associate Counsel


INTRODUCTION

The Veteran had active duty service from August 2004 to December 2005 and from April 2007 to July 2011.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in in Seattle, Washington.

The Board notes that the Veteran's claims were processed under the Disability Evaluation Systems (DES) Pilot Program, a joint initiative between the Department of Defense and VA.  See April 2011 Disability Evaluation System Proposed Rating. 

The Veteran testified at a September 2015 Board hearing before the undersigned Veterans Law Judge (VLJ) in Waco, Texas.  A transcript of the hearing is of record.

With respect to the Veteran's bilateral upper extremity disability claim, on an August 2010 VA Form 21-0819 (VA/DOD Joint Disability Evaluation Board Claim), the Veteran listed "Numbness, tingling, arms, bilateral."  The evidence of record also referenced carpal tunnel syndrome and as such, the Veteran's claim has been expanded and recharacterized as indicated on the cover page.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

With respect to the Veteran's left lower extremity disability claim, on an August 2010 VA Form 21-0819, the Veteran listed "Leg strain left peroneus brevis tendon" and "Iliotibial band friction syndrome."  The July 2011 rating decision on appeal denied entitlement to service connection for left leg peroneus brevis tendon strain and for iliotibial band syndrome; the RO referenced in the decision regarding iliotibial band syndrome the Veteran's left leg.  The October 2013 Statement of the Case (SOC) listed as an issue on appeal "left leg peroneus brevis tendon strain and iliotibial band syndrome."  On the Veteran's December 2013 VA Form 9 (Appeal to Board of Veterans' Appeals), the Veteran stated in part that "Left leg peroneus brevis tendon strain and iliotibial band syndrome is actual my [right] leg."  A June 2015 letter to the Veteran sought clarification regarding the December 2013 Form 9, specifically as to whether the Veteran's intent was to withdraw his appeal for the issue of left leg peroneus brevis strain and whether his intent was to file a claim for service connection for a right leg condition.  This letter informed the Veteran that "[i]f nothing is received from you within 30 days then we will continue processing your appeal based on the evidence of record."  An August 2015 VA Form 8 (Certification of Appeal) listed "left leg peroneus brevis tendon strain and iliotibial band syndrome."  At the September 2015 Board hearing, the VLJ stated at the start of the hearing the issues that were on appeal and referenced left leg peroneus brevis strain and iliotibial band syndrome; the Veteran's representative agreed that those were the issues on appeal.  As such, the Board has characterized the issue on appeal as one relating to the Veteran's left lower extremity.  In addition, evidence of record is unclear as to any specific diagnosis present for the Veteran's left lower extremity and as such, the Veteran's claim has been expanded and recharacterized as indicated on the cover page.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

Subsequent to the October 2013 SOC, additional documents submitted by the Veteran were associated with the Veteran's claims file.  To the extent that any of the received documents can be considered evidence, the Veteran filed his substantive appeal in December 2013 and this evidence is therefore subject to initial review by the Board because the Veteran did not request in writing that the agency of original jurisdiction initially review such evidence.  See 38 U.S.C.A.                    § 7105(e)(1) (West 2014).
 
This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  Also, a review of the electronic records maintained in Virtual VA was conducted.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As noted in the introduction above, the Veteran's claims were processed under the DES Pilot Program, a joint initiative between the Department of Defense and VA.  As part of this program, the Veteran was afforded various VA examinations in August and September 2010.  The Veteran was not separated from service, however, until July 2011 and no additional VA examinations were provided to the Veteran.  Upon review, the Board concludes that remand is required to afford the Veteran VA examinations with respect to all of his claims on appeal.  The evidence of record is extensive and includes service treatment records (STRs), VA treatment records, private medical records and Social Security Administration Records.  As will be discussed briefly below, the evidence of record contained in-service and post-service complaints related to the Veteran's claims.  On remand, the examiner(s) will be asked to initially provide any relevant diagnoses present during the period on appeal (dating to approximately July 2011) and then to provide opinions regarding direct service connection.  

With respect to the Veteran's bilateral shoulder disability claim, to include bilateral shoulder strain, the evidence of record contained in-service and post-service complaints related to the Veteran's bilateral shoulders.  For example, the Veteran was afforded a General Medical VA Examination in September 2010 (again, while he was in service).  The examination report noted that the Veteran reported he had bilateral shoulder pain and that this began in 2009.  A diagnosis was noted of bilateral shoulder strain.  A February 2011 DA Form 3947 (Medical Evaluation Board Proceedings) listed bilateral shoulder strain as a diagnosis.  A May 2011 DA Form 199 (Physical Evaluation Board (PEB) Proceedings) referenced bilateral shoulder strain to not be an unfitting condition.  Post-service medical records included April 2012 private MRI reports for the Veteran's left and right shoulders, which noted "[m]inimal osteoarthritis of the acromioclavicular joint" and an impression of "[a]bnormal bone marrow signal."  At the September 2015 Board hearing, the Veteran stated that he injured his shoulders lifting weights and testified as to current limitations, to include pain, related to his bilateral shoulders.  See September 2015 Board Hearing Transcript, pages 5-6, 10.

With respect to the Veteran's bilateral upper extremity disability claim, the evidence of record contained in-service and post-service complaints related to the Veteran's bilateral upper extremities.  For example, the September 2010 General Medical VA Examination report referenced that the Veteran reporting having periodic numbness and tingling in his arms that began in 2009.  A diagnosis was noted of bilateral upper extremity paresthesia, etiology unknown.  An addendum opinion was obtained in October 2010 regarding the diagnosis provided and the examiner noted "[b]ilateral upper extremity paresthesia, no diagnosis."  A February 2011 DA Form 3947 listed bilateral upper extremity paresthesias as a diagnosis.  A May 2011 DA Form 199 referenced bilateral upper extremity paresthesias to not be an unfitting condition.  Post-service medical records included a February 2012 private medical record from Dr. R.H. that included electrodiagnostic testing results, which noted under the summary of findings section that "[t]his electrodiagnostic study of the cervical spine and bilateral upper extremities showed prolonged motor and sensory distal latencies of bilateral median nerves, these findings are consistent with mild left and moderate right median nerves neuropathy and entrapment at the wrist."  An April 2014 private medical record from Dr. D.K. noted that "[f]ollowing 2 concussive injuries sustained while deployed in Iraq, 2007, the [Veteran] has had intermittent tingling paresthesia, both upper...extremities" and provided a diagnosis of acral paresthesia.  At the September 2015 Board hearing, the Veteran referenced injuring his arms doing weight training and the Veteran and his spouse referenced carpal tunnel syndrome as being the cause of his numbness.  See September 2015 Board Hearing Transcript, pages 21-22.  See also November 2013 Dr. T.K. Private Medical Record (noting an assessment of carpal tunnel and prescribing bilateral braces).    

With respect to the Veteran's left lower extremity claim, the evidence of record contained in-service and post-service complaints related to the Veteran's left lower extremity.  A December 28, 2009 STR noted that the Veteran "wants me to look at left foot and review xray from sprain Feb[ruary] [20]09 while deployed.  xrays [within normal limits]."  An assessment was noted of strain peroneus brevis without dancers fracture February 2009.  An assessment was also noted of "leg strain left peroneus brevis tendon," which subsequently was listed under the Veteran's problems list in various other STRs.  Other STRs included an assessment of iliotibial band friction syndrome, but it is not clear if such was in reference to the Veteran's left leg.  See, e.g., December 18, 2009 STR.  At the September 2015 Board hearing, the Veteran testified that his leg was injured when an engine was lowered onto his legs while in service and that he reinjured his leg in 2009.  See September 2015 Board Hearing Transcript, pages 13-15.  The Board notes that the engine incident was referenced in the Veteran's STRs, to include in the May 2011 DA Form 199, which while discussing the Veteran's left and right knees referenced a "palletized engine was inadvertently lowered onto soldier's bent knee in Iraq in 2007."  Also, post-service VA treatment records referenced complaints of left leg pain and tingling sensation and numbness in the left leg.  See September 2011 VA Treatment Note (noting pain), January 2012 VA Treatment Note (noting tingling sensation), June 2013 VA Treatment Note (noting numbness).  As previously referenced, an April 2014 private medical record from Dr. D.K. noted that "[f]ollowing 2 concussive injuries sustained while deployed in Iraq, 2007, the [Veteran] has had intermittent tingling paresthesia, both... lower extremities" and provided a diagnosis of acral paresthesia.  

In addition, outstanding VA treatment records must be obtained on remand.  In this regard, the VA treatment records of record date from September 2010 to July 2013.   In a September 2012 statement, the Veteran referenced receiving VA treatment since September 2002 (though the Board notes he did not enter service until August 2004, so this may have been in error).  As such, while on remand, any outstanding VA treatment records available prior to September 2010 and from July 2013 must be obtained.

Finally, evidence of record indicated that the Veteran applied for VA vocational rehabilitation benefits.  See August 2011 VA Form 28-1900 (Disabled Veteran's Application for Vocational Rehabilitation).  As vocational rehabilitation records may be relevant to the Veteran's claims, the Veteran's vocational rehabilitation file must be obtained on remand, if available.
  
Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA treatment records, to include any outstanding VA treatment records available prior to September 2010 and from July 2013.

2.  Obtain the Veteran's VA vocational rehabilitation file, if available.

3.  Afford the Veteran an appropriate VA examination to evaluate the etiology of the Veteran's claimed bilateral shoulder disability, to include bilateral shoulder strain.  

The claims file, to include a copy of this remand, must be made available to the examiner for review, and the examination report must reflect that such a review was accomplished.

First, the examiner is asked to identify any diagnoses present during the period on appeal (dating to approximately July 2011) related to the Veteran's bilateral shoulders, to include bilateral shoulder strain.

Second, the medical professional must provide an opinion addressing the following:  
Whether it is at least as likely as not (i.e., probability of 50 percent or greater) that any identified left or right shoulder disabilities, to include bilateral shoulder strain, present during the period on appeal (dating to approximately July 2011) had their clinical onset during active service or are related to any in-service disease, event, or injury.

While review of the entire claims file is required, attention is invited to the evidence of record containing in-service and post-service complaints related to the Veteran's bilateral shoulders, some of which was discussed in the remand section above.  Specific attention is invited to the referenced in-service diagnoses of bilateral shoulder strain and to April 2012 post-service private MRI reports for the Veteran's left and right shoulders, which noted "[m]inimal osteoarthritis of the acromioclavicular joint."

The examiner must include the underlying reasons for any conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

4.  Afford the Veteran an appropriate VA examination to evaluate the etiology of the Veteran's claimed bilateral upper extremity disability characterized by numbness and tingling, to include carpal tunnel syndrome.  

The claims file, to include a copy of this remand, must be made available to the examiner for review, and the examination report must reflect that such a review was accomplished.
First, the examiner is asked to identify any diagnoses present during the period on appeal (dating to approximately July 2011) related to the Veteran's bilateral upper extremities characterized by numbness and tingling, to include carpal tunnel syndrome.

Second, the medical professional must provide an opinion addressing the following:  

Whether it is at least as likely as not (i.e., probability of 50 percent or greater) that any identified left or right upper extremity disabilities characterized by numbness and tingling, to include carpal tunnel syndrome, present during the period on appeal (dating to approximately July 2011) had their clinical onset during active service or are related to any in-service disease, event, or injury.

While review of the entire claims file is required, attention is invited to the evidence of record containing in-service and post-service complaints related to the Veteran's bilateral upper extremities, some of which was discussed in the remand section above.  Specific attention is invited to the referenced in-service diagnoses of bilateral upper extremity paresthesias and to a February 2012 post-service private medical record from Dr. R.H. that included electrodiagnostic testing result, which noted under the summary of findings section that "[t]his electrodiagnostic study of the cervical spine and bilateral upper extremities showed prolonged motor and sensory distal latencies of bilateral median nerves, these findings are consistent with mild left and moderate right median nerves neuropathy and entrapment at the wrist."

The examiner must include the underlying reasons for any conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

5.  Afford the Veteran an appropriate VA examination to evaluate the etiology of the Veteran's claimed left lower extremity disability (excluding a previously service-connected left knee disability (left knee residuals of partial ACL tear with arthropathy) and a left foot condition (bilateral planter fasciitis)), to include left leg peroneus brevis strain or iliotibial band syndrome.  

The claims file, to include a copy of this remand, must be made available to the examiner for review, and the examination report must reflect that such a review was accomplished.

First, the examiner is asked to identify any diagnoses present during the period on appeal (dating to approximately July 2011) related to the Veteran's left lower extremity (excluding a previously service-connected left knee disability (left knee residuals of partial ACL tear with arthropathy) and a left foot condition bilateral planter fasciitis)), to include left leg peroneus brevis strain or iliotibial band syndrome.

Second, the medical professional must provide an opinion addressing the following:  

Whether it is at least as likely as not (i.e., probability of 50 percent or greater) that any identified left lower extremity disabilities present during the period on appeal (dating to approximately July 2011) had their clinical onset during active service or are related to any in-service disease, event, or injury.

While review of the entire claims file is required, attention is invited to the evidence of record containing in-service and post-service complaints related to the Veteran's left lower extremity, some of which was discussed in the remand section above.  Specific attention is invited to the referenced in-service diagnoses of leg strain left peroneus brevis tendon.

The examiner must include the underlying reasons for any conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

6.  After completing the requested actions, and any additional development deemed warranted, readjudicate the claims in light of all pertinent evidence and legal authority.  If the benefits sought remain denied, furnish to the Veteran and his representative a Supplemental Statement of the Case and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




